DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 04 January 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the IGBT chip located in the first though hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a second heat dissipation plate … positioned in a second through hole,” and claim 9 recites “positioning … a second heat dissipation plate in a second through hole.”  Applicant’s specification discloses through holes 53 are formed 
Claim 1 recites “the IGBT chip … located in the first though hole.”  As shown in Applicant’s Fig. 1, IGBT chip 30 is not in through hole 35 (which equates to the claimed first through hole), but rather heat conductive metal plate 28 is in through hole 35.  Therefore, the IGBT chip located in the first though hole is not supported by the specification.  Also, claim 9 recites “the IGBT chip … in the first though hole.”  As shown in Applicant’s Fig. 1, IGBT chip 30 is not in through hole 35 (which equates to the claimed first through hole), but rather heat conductive metal plate 28 is in through hole 35.  Therefore the IGBT chip in the first though hole is not supported by the specification.  Claims 2-8 and 10-20, which depend either directly or indirectly from independent claims 1 or 9, do not remedy the issues of claims 1 or 9 and therefore are also rejected.
Claims 3 and 11 recite “the IGBT chip or the IC chip is positioned in the second through hole.”  As shown in Applicant’s Fig. 8, IGBT chip 86 and IC chip 75 are not in through holes 86 (which equates to the claimed second through hole).  Therefore, the IGBT chip or the IC chip is positioned in the second through hole is not supported by the specification.  Claims 18 and 20, which depend from claim 3, do not remedy the issues of claim 3 and therefore are also rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heat conductive metal plate is positioned on a second side of the IGBT.”  It unclear and indefinite as to what “the IGBT” is referring to, the IGBT module or the IGBT chip.
Claim 1 recites “the first through hole is provided on the first wiring layer and at a side of the first wiring layer.”  It is unclear and indefinite as to how the first through hole is provided on the first wiring and at a side of the first wiring.
Claim 1 recites “the second through hole is provided on the second wiring layer and at a side of the second wiring layer.”  It is unclear and indefinite as to how the second through hole is provided on the second wiring and at a side of the second wiring.
Claims 2-8 and 17-20, which depend either directly or indirectly from independent claim 1, do not remedy the issues of claim 1 and therefore are also rejected.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. 
Regarding the drawing objection, Applicant contends Fig. 6, paragraphs 38 and 42 disclose IGBT chip 30 in first through hole 35.  
Examiner notes that paragraph 51 of Applicant’s specification discloses through hole 35 is formed in heat dissipation plate 36 and Fig. 6 shows IGBT chip 30 is not between through hole 35 that is formed in heat dissipation plate 36.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815